PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/655,396
Filing Date: 17 Oct 2019
Appellant(s): Garcia et al.



__________________
Jeffrey D. Frantz
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed August 24, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated November 20, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
Claims 1-6, 8-10, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hopwood (US 2012/0049625) in view of Macdonald (US 2017/0133852).
  
With respect to claims 1 and 18, Hopwood teaches a method (power consumption methods and apparatuses of fig.2 to regulate power available to multiple tools on a drilling rig of fig.1 based on amount of available power, par.0028), comprising: 

determining, by the drilling management network, a power management sequence that matches an electric power capacity of the drilling rig to an electric power consumption of the rig equipment (net available power available to respective tool power consumption values as shown in fig.4 and par.0034); and 
executing, by the drilling management network, the power management sequence to the rig equipment and the plurality of electric power generators (power limiting controller is activated in the event of overload condition, par.0037, and available power for each tools are reduced based on highest to lowest load size , par.0034-0059 and figs.4-9).  
Hopwood does not teach determining whether to change a number of online electric power generators to match a projected electric power consumption of the rig equipment, and wherein executing the power management sequence comprises changing the number of online electric power generators.  
However, it is known by Macdonald to teach of a power generation system provide power for drilling and pumping operations at oil wells with multiple variable and fixed speed generators (Macdonald: VS and FS generators as shown in fig.3 and par.0079-0082) and further teaches determining whether to change a number of online electric power generators to match a projected electric power consumption of the rig equipment, and wherein executing the power management sequence comprises changing the number of online electric power generators (Macdonald: adjust the power 
Because Macdonald is also directed to power management system (Macdonald: fig.3; Hopwood: fig.2), it would have been obvious to one of ordinary skill in the art before the effective filing date to determine whether to start up or shut down generators as taught by Macdonald with the power management system under overload condition as taught by Hopwood for the purpose of adjusting the power to meet the load requirements (Macdonald: par.0048).

With respect to claim 2, Hopwood does not teach transmitting, to an electric power generator among the plurality of electric power generators, a generator command based on the power management sequence.
However, it is known by Macdonald to teach of a power generation system provide power for drilling and pumping operations at oil wells with multiple variable and fixed speed generators (Macdonald: VS and FS generators as shown in fig.3 and par.0079-0082) and further teaches transmitting, to an electric power generator among the plurality of electric power generators, a generator command based on the power management sequence (Macdonald: EMS 110 commands fixed speed generators 172 and 173 to start and stop, par.0067; when power load is outside dead-band 630, the system commands the generator to adjust its speed to new speed when a load change occurs, par.0100).
Because Macdonald is also directed to power management system (Macdonald: fig.3; Hopwood: fig.2), it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate generator commands as taught by Macdonald with the power management system under overload condition as taught by Hopwood for the purpose of adjusting the power to meet the load requirements (Macdonald: par.0048).

With respect to claim 3, Hopwood teaches wherein the digital drilling program comprises a digital description of rig equipment operation sequences for a well construction (describes power consumption for each of plurality of tools and allocation 

With respect to claim 4, Hopwood teaches wherein the digital description comprises an estimated power consumption of rig equipment within the drilling operation sequence (individual load on each of the power generators is calculated at step 152 and compared at step 153 so that the loads from each of the multiple tools can be ranked by a load size, e.g., the tools may be ranked from highest power consumer to lowest power consumer, par.0031).  

With respect to claim 5, Hopwood teaches wherein the digital drilling program comprises operation parameters for the rig equipment within the drilling operation sequence (operations of multiple tools such as drawworks, mud-pump 1-3, top-drive/rotary table, lighting, and other accessories, fig. 10, par.0060).  

With respect to claim 6, Hopwood teaches further comprising: calculating power consumption data in the drilling operation sequence (determine individualized loads on each generator, step 152 of fig.3, par.0031); and evaluating, based on the power consumption data, a projected electric power consumption of the rig equipment against the electric power capacity within the drilling operation sequence (determine power available for each tools based on tools power consumption and net available power, fig.4, par.0031-0034).  

With respect to claim 8, Hopwood teaches further wherein determining the power management sequence comprises adjusting the drilling operation sequence and/or operation parameters of the rig equipment to match a projected electric power consumption against the electric power capacity (system enters power limiting mode, power limiting controller 106 reduces power to multiple tools from a highest power consuming tool to a lowest, par.0062).  



With respect to claim 10, Hopwood teaches wherein executing the power management sequence comprises automatically adjusting the drilling operation sequence based on power consumption data and rig power supply to produce an adjusted drilling operation sequence, adjusting operation parameters in the adjusted drilling operation sequence, and executing the adjusted drilling operation sequence on the drilling management network (when one of the generator units fails and total tool power consumption remains the same, the maximum available generator power drops, then system is in overload condition, system enters power limiting mode, par.0066-0067; power limiting controllers avoids overload conditions (blackouts) by managing power demands from major power consumers (tools) on the drilling rig, par.0086; such that adjustment are done in real time where power limiting controller 106 reduces power to multiple tools from a highest power consuming tool to a lowest, par.0062).  

With respect to claim 19, Hopwood teaches the instructions further comprising functionality for: calculating a power consumption data in the drilling operation sequence (determine individualized loads on each generator, step 152 of fig.3, par.0031); and evaluating, based on the power consumption data, a projected electric power consumption of the rig equipment against the electric power capacity (determine power available for each tools based on tools power consumption and net available power, fig.4, par.0031-0034).  

.

Claims 11-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hopwood (US 2012/0049625) in view of Macdonald (US 2017/0133852) and further in view of Grimes et al. (US 2008/0203734).

With respect to claim 11, Hopwood teaches a system (fig.2 and fig.10), comprising: 
a plurality of electric power generators (generators 1-6 of fig.10); 
rig equipment (drawworks, mud-pump 1-3, and top-drive/rotary table of fig.10); 
a drilling management network (drilling rig system 30 as shown in fig.1 including powering system as shown in fig.2 and fig.10), the plurality of electric power generators (generators not shown in fig.1 but shown in fig.2 and fig.10, par.0009), rig equipment (equipment drawworks 7, mud pumps 4, and rotating system 20 of drill rig system 30 as shown in fig.1, fig.2, and fig.10), and a drilling rig (drilling rig as shown in fig.1), the drilling management network (figs.1-2 and fig.10) comprising a plurality of network elements (network elements of drilling rig 30 includes generators, drawworks, mud pumps, top-drive/rotary table, lighting and other accessories, as shown in fig.1, fig.2, and fig.10); and 
a power manager (power system 100, fig.2) coupled to the drilling management network (drilling rig system 30 as shown in fig.1 including powering system as shown in fig.2 and fig.10), wherein the power manager (power system 100, fig.10) comprises a computer processor (power limiting controller 106, fig.2 and fig.10) and is configured to:

determine a power management sequence that matches an electric power capacity of the drilling rig to an electric power consumption of the rig equipment (net available power available to respective tool power consumption values as shown in fig.4 and par.0034); and
execute the power management sequence to the rig equipment and the plurality of electric power generators (power limiting controller is activated in the event of overload condition, par.0037, and available power for each tools are reduced based on highest to lowest load size , par.0034-0059 and figs.4-9).  
Hopwood does not teach configured to change a number of online electric power generators to match a projected electric power consumption of the rig equipment.  
However, it is known by Macdonald to teach of a power generation system provide power for drilling and pumping operations at oil wells with multiple variable and fixed speed generators (Macdonald: VS and FS generators as shown in fig.3 and par.0079-0082) and further teaches configured to change a number of online electric power generators to match a projected electric power consumption of the rig equipment (Macdonald: adjust the power by the variable speed generator to meet the load requirements, and can start up/shut down the fixed speed generator, par.0048, par.0072, par.0075).
Because Macdonald is also directed to power management system (Macdonald: fig.3; Hopwood: fig.2), it would have been obvious to one of ordinary skill in the art before the effective filing date to determine whether to start up or shut down generators as taught by Macdonald with the power management system under overload condition as taught by Hopwood for the purpose of adjusting the power to meet the load requirements (Macdonald: par.0048).
Hopwood combined with Macdonald does not teach of a sensor device. 

Because Grimes is also directed to a downhole power management system (Grimes: figs.1-2; Macdonald: fig.3; Hopwood: fig.2), it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate a sensor device as taught by Grimes with the downhole power management system as taught by Hopwood combined with Macdonald for the purpose of determining the position of the traveling block and for further purpose of sensing exhaust temperature of a rig engine (Grimes: par.0068 and par.0132).

With respect to claim 12, Hopwood combined with Macdonald and Grimes teaches further transmitting, to an electric power generator among the plurality of electric power generators, a generator command based on the power management sequence (Macdonald: EMS 110 commands fixed speed generators 172 and 173 to start and stop, par.0067; when power load is outside dead-band 630, the system commands the generator to adjust its speed to new speed when a load change occurs, par.0100).
Because Macdonald is also directed to power management system (Macdonald: fig.3; Hopwood: fig.2; Grimes: figs.1-2), it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate generator commands as taught by Macdonald with the power management system under overload condition as 

With respect to claim 13, Hopwood combined with Macdonald and Grimes teaches further wherein the digital drilling program comprises a digital description of rig equipment operation sequences for a well construction, and wherein the digital description comprises an estimated power consumption of rig equipment within the drilling operation sequence (Hopwood: describes power consumption for each of plurality of tools and allocation of power available for each tools based on total available power for drilling well as shown in fig.1 and fig.4 and par.0013).  

With respect to claim 14, Hopwood combined with Macdonald and Grimes teaches further wherein the power manager is further configured to: calculate power consumption data in the drilling operation sequence (Hopwood: determine individualized loads on each generator, step 152 of fig.3, par.0031); and evaluate, based on the power consumption data, a projected electric power consumption of the rig equipment against the electric power capacity within the drilling operation sequence (Hopwood: determine power available for each tools based on tools power consumption and net available power, fig.4, par.0031-0034).  

With respect to claim 16, Hopwood combined with Macdonald and Grimes teaches further wherein the power manager is further configured to adjust the drilling operation sequence and/or operation parameters of the rig equipment to match the projected electric power consumption against the electric power capacity (Hopwood: system enters power limiting mode, power limiting controller 106 reduces power to multiple tools from a highest power consuming tool to a lowest, par.0062).  

With respect to claim 17, Hopwood combined with Macdonald and Grimes teaches further wherein the power manager is further configured to automatically adjust the drilling operation sequence based on power consumption data and rig power supply to produce an adjusted drilling operation sequence, adjust operation parameters in the .  

(2) Response to Argument
With respect to 35 U.S.C. 103(a) rejections as being unpatentable over Hopwood in view of Macdonald (Claims 1-6, 8-10, and 18-20):
	Appellants argue that the modification of Hopwood to combine with Macdonald would change the principle of operation of Hopwood (See Brief at 10-12). Appellants state several reasons to support the argument why Macdonald would change the operation of Hopwood’s teaching as follows: Hopwood teaches reducing the power to the multiple tools in an order based on load size to compensate for an overload condition. Whereas Macdonald teaches a power management system in which the power is adjusted to meet the load requirements by starting up or shutting down one or more generators. The proposed modification of Hopwood would lead to an overload condition in Hopwood being managed by starting up one or more generators (See Brief at 11). Hopwood powering system includes one to six diesel generator units is only being referenced as background art and at best teaches that each drilling rig may include one to six generators on the rig depending on the power requirements of the machinery on the rig. Such a teaching does not provide bringing additional generators online based on power requirements and does not suggest additional generators are placed on the rig and started up when an “overload” condition occurs. Instead, it is taught in such context that a power shutdown or blackout on the drilling rig occurs during an overload condition (See Brief at 12). Hopwood teaches of three generators in FIG.2 and six generators in FIG.10 but does not teach changing the number of available generators online when an overload condition is present due to the power ratings of each generator unit (See Brief at 12). In summary, Appellants argue that modification of Hopwood to bring one or more additional generators online to compensate for an overload condition offers a different solution to an overload condition and would change See Brief at 12).
	Examiner disagrees. While Hopwood does not explicitly teach the limitation "determining whether to change a number of online electric power generators to match a projected electric power consumption of the rig equipment", Hopwood however, teaches of an embodiment with 3 generators being "online" (Hopwood: fig.2 and par.0064) but with 6 generators being available (Hopwood: fig.10, reference 102 with generator units 1-6). Hopwood references that powering system typically includes one to six or more generator units depending on the power requirements of the machinery on the drilling rig (Hopwood: par.0009) and provides with the teaching of up to 6 generators as disclosed in the embodiment of figure 10. Nonetheless, Examiner relies on Macdonald to teach the limitation “change a number of online electric power generators to match a projected electric power consumption of the rig equipment” (Macdonald: adjust the power by the variable speed generator to meet the load requirements, and can start up/shut down the fixed speed generator, par.0048, par.0072, par.0075) for the purpose of adjusting the power to meet the load requirements (Macdonald: par.0048; as similarly stated by Hopwood: par.0010).  Hopwood teaches of the various options with 1, 2, 3, 4, 5, or 6 generator units depending on the power requirements of the tools, therefore changing a number of online generators to meet the power requirements of the tools will not change the principle operation, but rather, it would improve the principle of operation such as preventing an overload condition as taught by both Hopwood and Macdonald (Macdonald: par.0048; Hopwood: par.0010 and figs.2). Hopwood’s principle of operation to reduce the power to the multiple tools based on 3 generators will further be improved when the 4th, 5th, or 6th generators are brought online to compensate for an overload condition as clearly motivated by both Hopwood and Macdonald combined.

With respect to 35 U.S.C. 103(a) rejections as being unpatentable over Hopwood in view of Macdonald and Grimes (Claims 11-14, 16 and 17):
See Brief at 14).
	Examiner disagrees. The combination of Hopwood, Macdonald, and Grimes is proper for the same reasons provided above with respect to independent claims 1 and 18.



Respectfully submitted,
/Hien (Cindy) Khuu/
Primary Examiner, Art Unit 2116
October 22, 2021

Conferees:
/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116                                                                                                                                                                                                        

/Jason Cardone/
Primary Examiner


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.